
 

April 4, 2005



Ventures National, Inc.
D/b/a Titan General Holdings, Inc.
44358 Old Warm Springs Blvd.
Fremont, CA 94538
Attention: Chief Financial Officer


Farwell Equity Partners, LLC
1818 N. Farwell Avenue
Milwaukee, WI 53202
Attn: David Marks
 

 
Re: Overadvance Letter Agreement


Gentelmen:


Reference is hereby made to that certain Security Agreement dated as of November
20, 2003 by and among Ventures National, Inc. D/b/a Titan General Holdings,
Inc., a Utah corporation (“TTGH), such other subsidiaries of TTGH named in that
certain Security Agreement or which hereafter become a party thereto
(collectively, the “Company”) and Laurus Master Fund, Ltd. (“Laurus”) (the
“Security Agreement”). Capitalized terms used but not defined herein shall have
the meanings ascribed them in the Security Agreement. Laurus is hereby notifying
you of its decision to exercise the discretion granted to it pursuant to Section
2(a)(iii) of the Security Agreement for the period ending April 4, 2006 (the
“Overadvance Period”), to make additional Loans available to the Company in
excess of the Formula Amount up to an aggregate principal amount of $1,000,000
(the “Overadvance”). The Overadvance will be made to TTGH, at the joint
discretion of Laurus and Farwell Equity Partners, LLC, in Loan tranches of up to
$150,000 from time to time during the Overadvance Period, provided, however,
TTGH shall repay to Laurus, in full and in cash, any and all Loans in excess of
the Formula Amount on or before April 4, 2006 or such Loans in excess of the
Formula Amount shall for all intents and purposes be deemed Overadvances.


In connection with making the Overadvance, for a period of 365 days from the
date hereof (the “Period”), Laurus hereby waives compliance with Section 3 of
the Security Agreement, but solely as such provision relates to the immediate
repayment requirement for Overadvances. Laurus further agrees that solely for
such Period (but not thereafter), (i) the Overadvance shall not trigger an Event
of Default under Section 19(a) of the Security Agreement, and (ii) the
Overadvance rate set forth in Section 5(b)(ii) of the Security Agreement (the
“Overadvance Rate”) shall not apply. All other terms and provisions of the
Security Agreement and the Ancillary Agreements remain in full force and effect.
 

This letter may not be amended or waived except by an instrument in writing
signed by the Company and Laurus. This letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof or thereof, as the case may be. This letter
shall be governed by, and construed in accordance with, the laws of the State of
New York. This letter sets forth the entire agreement between the parties hereto
as to the matters set forth herein and supersede all prior communications,
written or oral, with respect to the matters herein.
 
If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.


 

        LAURUS MASTER FUND, LTD.  
   
   
    By:   /s/ DAVID GRIN  

--------------------------------------------------------------------------------

David Grin   Title: Director

        FARWELL EQUITY PARTNERS, LLC  
   
   
  By:   /s/ DAVID MARKS  

--------------------------------------------------------------------------------

David Marks   Title: Managing Member

 
                                                                          Agreed
and accepted on the date hereof

       
VENTURES NATIONAL, INC.
D/B/A TITAN GENERAL HOLDINGS, INC.
 
   
   
  By:   /s/ CURTIS OKUMURA  

--------------------------------------------------------------------------------

Curtis Okumura   Title: President




 